DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 3, 11-15, 17-18, 23-24, 26, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19, 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-7, 9-10, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushi (PGPUB 20100128515), hereinafter as Fukushi, in view of Alam et al. (GPUB 20180314635), hereinafter as Alam, and in view of Choi et al. (GPUB 20110280086), hereinafter as Choi.
Regarding claim 1, Fukushi teaches a method, comprising: 
receiving, at a memory device, a read command for data stored in a memory array (Fig 2, a read operation started by a read command, [0075] memory array); 
transferring, based at least in part on the command, the data from the memory array to an array of signal development components (Fig 1, PSA as “signal development components”, signal is transferring from MC to PSA); 
sensing the data using an array of sense amplifiers based at least in part on the transferring, wherein the data is stored in the array of signal development components after the transferring (Fig 1, signal is stored in CP2, and transferred to SA); 
but not expressly additional read sequence, nor about write back based on a page policy,
Alam teaches receiving, at the memory device, one or more additional access commands for additional data stored in the memory array (Fig 1, bank 2 activate and read); 
transferring, based at least in part on the one or more additional access commands, the additional data from the memory array to the array of signal development components; and
writing the data from the array of signal development components to the memory array after or while the additional data is transferred from the memory array to the array of signal development components (Fig 1, step 113 is the happening at the time of read data 112, post CL cas latency which including signal transferring time).
Choi teaches write back/restore based on a page policy ([0030] page-close policy…read and then restores data; page-open policy… read and leave page open for several times (no write-back/restore actiov)).
Since Alam and Fukushi/Choi are both from the same field of semiconductor memory device, the purpose disclosed by Alam/Choi would have been recognized in the pertinent art of Fukushi. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use writing back sequence as in Alam into the device of Fukushi for the purpose of restoring data to the memory cell after reading data out of the cell. And It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to control the write back/restore page data as in Choi into the device of Fukushi for the purpose of managing the memory device. 
Regarding claim 2, Fukushi teaches coupling a set of access lines of the memory array with the array of signal development components, wherein each of the set of access lines corresponds to at least one of a set of memory cells of the memory array (Fig 1, SA out as “access line”); and 
storing, at a set of signal development components of the array of signal development components and based at least in part on the coupling, a signal state developed based at least in part on the coupling (Fig 1, VRD depends on states of MC).
Regarding claim 4, Fukushi teaches coupling the set of signal development components with the array of sense amplifiers while the data is stored in the array of signal development components (Fig 1); and 
generating, by the a set of sense amplifiers of the array of sense amplifiers, logic signals based at least in part on signal states associated with the set of signal development components and the coupling of the set of signal development components with array of sense amplifiers (Fig 1, SAOUT).
Regarding claim 5, Fukushi teaches coupling the array of signal development components with a set of access lines of the memory array, wherein each of the set of access lines corresponds to at least one of a set of memory cells of the memory array (Fig 1); 
Alam teaches storing the data at the set of memory cells based at least in part on the coupling (Fig 1).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 6, Fukushi teaches after the data is transferred from the memory array to the array of signal development components, the memory array no longer stores the data (Fig 2, “1” is no longer holding, capacitor CP1 of the cell is discharged post read).
Regarding claim 7, Alam teaches refreshing the data while the data is stored in the array of signal development components (Fig 1).
Regarding claim 9, Fukushi teaches the memory array comprises a plurality of memory cells that each comprise a first type of storage element ([0003]FeRAM cell and Fig 1); and each signal development component of the array of signal development components comprises a second type of storage element (Fig 1, capacitor CP2).
Regarding claim 10, Fukushi teaches the first type of storage element comprises a ferroelectric element (Fig 1, MC ferroelectric); and the second type of storage element comprises a capacitor (Fig 1, CP2).
Regarding claim 19, Fukushi teaches a method, comprising: 
receiving, at a memory device, a read command for data stored in a memory array (Fig 2, a read operation started by a read command, [0075] memory array); 
transferring, based at least in part on the read command, the data from the memory array to an array of signal development components (Fig 1, PSA as “signal development components”, signal is transferring from MC to PSA); 
sensing the data using an array of sense amplifiers based at least in part on the transferring, wherein the data is stored in the array of signal development components after the transferring (Fig 1, signal is stored in CP2, and transferred to SA); 
outputting the data by the memory device based at least in part on the sensing (Fig 1, SAOUT).
Alam teaches writing, after the transferring, information based at least in part on the data from the array of signal development components to the memory array (Fig 1, write back); and 
Choi teaches write back/restore based on a page policy ([0030] page-close policy…read and then restores data; page-open policy… read and leave page open for several times (no write-back/restore actiov)).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 20, argument used in rejection of claim 2 applies.

Claim 8, 16, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushi, Alam and Choi, in view of Luk (PGPUB 20050030817), hereinafter as Luk.
Regarding claim 8, Fukushi, Alam and Choi teach a method as in rejection of claim 1,
but not expressly word line activation sequence in a write back operation,
Luk teaches activating at least a portion of a word line within the memory array, wherein transferring the data from the memory array to the array of signal development components is based at least in part on activating at least the portion of the word line; and deactivating at least the portion of the word line within the memory array before writing the data from the array of signal development components to the memory array, wherein writing the data from the array of signal development components to the memory array comprises reactivating at least the portion of the word line (Fig 5B, the write back is in second cycle, and the word line voltages goes from high-low-high).
Since Luk and Fukushi are both from the same field of semiconductor memory device, the purpose disclosed by Luk would have been recognized in the pertinent art of Fukushi. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use writing back sequence as in Luk into the device of Fukushi for the purpose of restoring data to the memory cell after reading data out of the cell. 
Regarding claim 16, Luk teaches the data is read from a first set of memory cells within the memory array to the array of signal development components; and the data is written from the array of signal development components to a second set of memory cells within the memory array ([0046]).
The reason for combining the references used in rejection of claim 8 applies.
Regarding claim 21, Luk teaches set of access lines remains coupled with the array of signal development components until after the data is written from the array of signal development components to the memory array (Fig 5a, and read/write back in one cycle as (table 5)).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 22, Luk teaches activating at least a portion of a word line within the memory array, wherein transferring the data from the memory array to the array of signal development components is based at least in part on activating at least the portion of the word line, and wherein at least the portion of the word line remains activated until after the data is written from the array of signal development components to the memory array (Fig 5a, R/Wb in one cycle).
The reason for combining the references used in rejection of claim 1 applies.

Claim 25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushi in view of Choi.
Regarding claim 25, Fukushi teaches a method, comprising: 
receiving, at a memory device, a command to access data stored in a memory array (Fig 2, a read operation started by a read command, [0075] memory array);  
transferring the data from the memory array to an array of signal development components (Fig 1, PSA as “signal development components”, signal is transferring from MC to PSA); 
sensing the data using an array of sense amplifiers based at least in part on the transferring, wherein the data is stored in the array of signal development components after the transferring (Fig 1, signal is stored in CP2, and transferred to SA); 
Choi teaches identifying a page policy for the array of signal development components or for the data ([0030]); and 
writing the data from the array of signal development components to the memory array based at least in part on the identified page policy ([0030]).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 27, Choi teaches receiving, at the memory device, an indication of the page policy, wherein the identifying is based at least in part on the indication ([0030]).
The reason for combining the references used in rejection of claim 1 applies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827